
	
		II
		111th CONGRESS
		1st Session
		S. 2776
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2009
			Mr. Alexander (for
			 himself and Mr. Webb) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to create the
		  right business environment for doubling production of clean nuclear energy and
		  other clean energy and to create mini-Manhattan projects for clean energy
		  research and development.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Energy Act of
			 2009.
		2.FindingsCongress finds that—
			(1)nuclear energy provides—
				(A)approximately 19 percent of the electricity
			 of the United States; and
				(B)approximately 70 percent of the
			 carbon-dioxide free electricity of the United States;
				(2)nuclear energy
			 has the lowest land-use requirements per megawatt of any electricity generating
			 source;
			(3)the majority of
			 the 104 operating reactors located in the United States were constructed during
			 a 20-year time period beginning in 1970 and ending in 1990; and
			(4)a broader
			 deployment of nuclear energy (including novel methods such as the development
			 of small reactors and advanced fuel cycles) would greatly improve the ability
			 of the United States—
				(A)to reduce
			 greenhouse gas emissions; and
				(B)to maintain low
			 electricity prices.
				3.Revisions to
			 loan guarantee program authority
			(a)Definition of
			 commercial technologySection 1701(1) of the Energy Policy Act of
			 2005 (42 U.S.C. 16511(1)) is amended by striking subparagraph (B) and inserting
			 the following:
				
					(B)ExclusionThe
				term commercial technology does not include a technology if the
				sole use of the technology is in connection with—
						(i)a
				demonstration project; or
						(ii)a project for
				which the Secretary approved a loan
				guarantee.
						.
			(b)SubrogationSection
			 1702(g)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16512(g)(2)) is amended
			 by striking subparagraphs (B) and (C) and inserting the following:
				
					(B)Superiority of
				rightsExcept as provided in subparagraph (C), the rights of the
				Secretary, with respect to any property acquired pursuant to a guarantee or
				related agreements, shall be superior to the rights of any other person with
				respect to the property.
					(C)Terms and
				conditionsA guarantee agreement shall include such detailed
				terms and conditions as the Secretary determines appropriate to—
						(i)protect the
				interests of the United States in the case of default;
						(ii)have available
				all the patents and technology necessary for any person selected, including the
				Secretary, to complete and operate the project;
						(iii)provide for
				sharing the proceeds received from the sale of project assets with other
				creditors or control the disposition of project assets if necessary to protect
				the interests of the United States in the case of default; and
						(iv)provide such
				lien priority in project assets as necessary to protect the interests of the
				United States in the case of a
				default.
						.
			(c)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
				
					(2)AvailabilityFees
				collected under this subsection shall remain available to the Secretary for
				expenditure, without further appropriation or fiscal year limitation, for
				administrative expenses incurred in carrying out this title.
					(3)AdjustmentThe
				Secretary may adjust the amount or manner of collection of fees under this
				title as the Secretary determines is necessary to promote, to the maximum
				extent practicable, eligible projects under this title.
					(4)Excess
				feesOf the amount of a fee imposed on an applicant at the
				conditional commitment stage, 75 percent of the amount shall be refundable to
				the applicant if there is no financial close on the application, unless the
				Secretary determines that the administrative costs of the Department have
				exceeded the amount retained.
					(5)Credit
				reportIf, in the opinion of the Secretary, the credit rating of
				an applicant is not relevant to the determination of whether or not support
				will be provided and the applicant agrees to accept the credit rating assigned
				to the applicant by the Secretary, the Secretary may waive any requirement to
				provide a third-party credit
				report.
					.
			(d)ProcessingSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at
			 the end the following:
				
					(k)Accelerated
				reviewsTo the maximum extent practicable and consistent with
				sound business practices, the Secretary shall seek to conduct necessary reviews
				concurrently of an application for a loan guarantee under this title such that
				decisions as to whether to enter into a commitment on the application can be
				issued not later than 180 days after the date of submission of a completed
				application.
					.
			(e)Eligible
			 projectsSection 1703(b)(4) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(b)(4)) is amended by inserting (including nuclear power
			 parts, services, and fuel suppliers) after energy
			 facilities.
			(f)Authorization
			 of appropriationsSection 1704 of the Energy Policy Act of 2005
			 (42 U.S.C. 16514) is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting
			 after subsection (a) the following:
					
						(b)Use of
				fundsOf the funds made available under subsection (a), not less
				than $10,000,000,000 shall be used to cover the costs of subsidies under this
				title.
						.
				4.Nuclear
			 Regulatory Commission
			(a)Sense of
			 Congress regarding blue-Ribbon panel for development of Federal nuclear waste
			 policyIt is the sense of
			 Congress that Congress supports the convening by the President of a blue-ribbon
			 panel for the development of a Federal nuclear waste policy.
			(b)Small nuclear
			 reactor design developmentSection 952(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 16272(c)) is amended by adding at the end the following:
				
					(3)Small nuclear
				reactor design development
						(A)In
				generalIn carrying out the Program, in accordance with
				subparagraph (B), the Secretary shall offer to enter into cooperative
				agreements with reactor manufacturers and electric utilities to license nuclear
				reactors—
							(i)the electrical
				power capacity of which are less than 350 megawatts per unit; or
							(ii)the thermal
				power capacity of which are less than 900 megawatts per unit.
							(B)RequirementsIn
				carrying out subparagraph (A), the Secretary shall—
							(i)ensure that not
				more than 3 of the most technically and economically feasible designs will be
				submitted to the Nuclear Regulatory Commission for design certification and
				licensing; and
							(ii)with respect to
				a reactor, pay to the Nuclear Regulatory Commission 50 percent of any fees
				arising from—
								(I)the design
				certification of the reactor;
								(II)the first early
				site permit for the reactor; and
								(III)the first
				combined operating license for the reactor.
								(C)Responsibility
				of Nuclear Regulatory CommissionNot later than 90 days after the
				date of receipt of an application for a design certification, early site
				permit, or combined operating license, the Nuclear Regulatory Commission shall
				submit to the appropriate committees of Congress a report regarding the status
				of the application.
						(D)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this paragraph $200,000,000 for each of fiscal years
				2011 through 2015, to remain available until
				expended.
						.
			(c)Construction
			 and operating licencesSection 182 of the Atomic Energy Act of
			 1954 (42 U.S.C. 2232) is amended by adding at the end the following:
				
					e.Nuclear waste
				confidenceIn considering applications for the construction and
				operation of a nuclear facility submitted to the Commission under section 103
				or 104, the Commission shall consider that sufficient capacity will be
				available in a timely manner to dispose of spent nuclear fuel and high-level
				radioactive waste resulting from the operation of the nuclear facility that is
				the subject of the
				application.
					.
			5.Funding for
			 workforce development and research
			(a)Nuclear
			 workforce education
				(1)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of Education to carry out the education of a nuclear workforce
			 $100,000,000 for each of fiscal years 2011 through 2020, to remain available
			 until expended.
				(2)Use of
			 fundsIn using funds made available under paragraph (1), the
			 Secretary of Education, in consultation with the Secretary of Labor and the
			 Secretary of Energy, shall—
					(A)carry out
			 activities to educate and train craftsmen, engineers, operators, and other
			 appropriate workers as determined to be necessary by the Secretary of Education
			 to ensure an adequate nuclear workforce; and
					(B)make grants to
			 develop educational and cooperative programs at—
						(i)secondary
			 schools, as defined in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801); and
						(ii)postsecondary
			 institutions.
						(b)Nuclear reactor
			 lifetime-Extension researchThere is authorized to be
			 appropriated to the Secretary of Energy to carry out nuclear reactor uprate and
			 lifetime-extension research $50,000,000 for each of fiscal years 2011 through
			 2020, to remain available until expended.
			(c)Clean energy
			 research and development
				(1)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary of Energy to carry out research
			 and development activities to advance clean energy $750,000,000 for each of
			 fiscal years 2011 through 2020, to remain available until expended.
				(2)Use of
			 fundsOf the funds made available under paragraph (1) for each of
			 fiscal years 2011 through 2020—
					(A)$150,000,000
			 shall be used for the research and development of liquid transportation
			 biofuels other than ethanol;
					(B)$150,000,000
			 shall be used for the research and development of marketable—
						(i)carbon dioxide
			 capture, storage, or conversion; or
						(ii)beneficial
			 reuses of carbon dioxide;
						(C)$150,000,000
			 shall be used for research and development to reduce the cost of batteries for
			 electric vehicles;
					(D)$150,000,000
			 shall be used for research and development to make solar electricity
			 cost-competitive with respect to traditional sources of electricity generation
			 (including coal); and
					(E)$150,000,000
			 shall be used for research and development to recycle used nuclear fuel
			 (including the research and development of Generation IV nuclear reactors that
			 are designed to consume recycled nuclear fuel).
					
